     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 1 of 13 Page ID #:1



 1   GLANCY PRONGAY & MURRAY LLP
 2   Marc L. Godino (SBN 182689)
     mgodino@glancylaw.com
 3   1925 Century Park East, Suite 2100
 4   Los Angeles, California 90067
     Telephone: 310-201-9150
 5   Facsimile: 310-201-9160
 6
     SACKS WESTON DIAMOND, LLC
 7   Jeremy E. Abay (phv to be filed)
 8   jabay@sackslaw.com
     John K. Weston (phv to be filed)
 9   jweston@sackslaw.com
10   1845 Walnut Street, Suite 1600
     Philadelphia, Pennsylvania 19103
11   Telephone: 219-925-8200
12   Facsimile: 267-639-5422

13   Counsel for Plaintiff and Proposed Class
14
15                           UNITED STATES DISTRICT COURT
16                          CENTRAL DISTRICT OF CALIFORNIA

17   ANDREW RICCO, JR.,                   )     Case No.
18   individually and on behalf of all    )
     others similarly situated,           )     CLASS ACTION
19                                        )
20                   Plaintiff,           )     COMPLAINT FOR NEGLIGENT
                                          )     AND WILLFUL VIOLATIONS
21           v.                           )     OF THE TELEPHONE CONSUMER
22                                        )     PROTECTION ACT, 47 U.S.C. § 227
     DIRECT FUNDING NOW LLC,              )
23                                        )     DEMAND FOR JURY TRIAL
24                   Defendant.           )
                                          )
25
26
27
28

                                  CLASS ACTION COMPLAINT
                                            -1-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 2 of 13 Page ID #:2



 1           Plaintiff Andrew Ricco, Jr. (“Plaintiff”), individually and on behalf all others
 2
     similarly situated, by and through his undersigned counsel, hereby brings this
 3
 4   action against Direct Funding Now LLC (“Direct Funding”), and alleges the

 5   following:
 6
                                        INTRODUCTION
 7
             1.      This action arises out of Direct Funding’s pervasive use of an
 8
 9   automatic telephone dialing system and an artificial or prerecorded voice to place
10   unsolicited telemarketing calls to individuals, without their prior written consent,
11
     in violation of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
12
13   227, and related regulations.
14           2.      Plaintiff brings this action individually and on behalf of all others
15
     similarly situated for damages and other legal and equitable remedies resulting
16
17   from Direct Funding’s negligent, willful, and/or knowing violations of the TCPA.
18
                                            PARTIES
19
             3.      Plaintiff is an adult individual who resides in Gloucester County, New
20
21   Jersey.

22           4.      Plaintiff is a “person,” as defined by 47 U.S.C. § 153(39).
23
             5.      Direct Funding is a California corporation with its principal place of
24
25   business at 18100 Von Karman Avenue, Suite 850, Irvine, California 92612.
26           6.      Direct Funding is a “person,” as defined by 47 U.S.C. § 153(39).
27
28

                                  CLASS ACTION COMPLAINT
                                            -2-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 3 of 13 Page ID #:3



 1                                JURISDICTION AND VENUE
 2           7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §
 3
     1332(d)(2)(A), as the matter in controversy exceeds the sum or value of
 4
 5   $5,000,000, exclusive of interest and costs, and at least one member of the class is
 6   a citizen of a state different from Direct Funding. Furthermore, this action is not
 7
     exempt from jurisdiction pursuant to 28 U.S.C. § 1332(d) because more than two-
 8
 9   thirds of the class members reside in states other than California.
10           8.      Jurisdiction also exists under 28 U.S.C. § 1331 since this action arises
11
     under the TCPA, which is a law of the United States.
12
13           9.      Venue is proper under 28 U.S.C. § 1391(b)(1), as Direct Funding
14   resides in this judicial district.
15
             10.     Venue is also proper under 28 U.S.C. § 1391(b)(2) because a
16
17   substantial part of the events giving rise to this claim occurred in this judicial
18
     district.
19
                                  FACTUAL ALLEGATIONS
20
21           11.     Direct Funding has placed numerous calls to Plaintiff’s cellular

22   telephone number ending in 6452.
23
             12.     Direct Funding used an “automatic telephone dialing system,” as
24
25   defined by 47 U.S.C. § 227(a)(1), to call Plaintiff.
26           13.     Direct Funding used fake caller identification information to mask its
27
     identity (referred to as “spoofing”). Furthermore, incoming calls from Direct
28

                                  CLASS ACTION COMPLAINT
                                            -3-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 4 of 13 Page ID #:4



 1   Funding would often appear as telephone numbers similar to the Plaintiff’s (i.e.
 2
     containing the same area code) (referred to as “neighbor spoofing”).
 3
 4           14.     The purpose of spoofing is to prevent the recipient from screening the

 5   incoming call. Similarly, since the caller’s telephone number constantly changes,
 6
     the recipient is unable to block the caller.
 7
 8           15.     Automatic telephone dialing systems allow callers to engage in such

 9   spoofing techniques.
10
             16.     When Plaintiff inadvertently answered a call from Direct Funding,
11
12   there was a lengthy and unnatural pause from the time the call was answered by

13   Plaintiff to the time a representative came on the line.         After the pause, an
14
     individual on the other line would identify himself/herself as a Direct Funding
15
16   representative.

17           17.     Such a pause is typical of an automatic telephone dialing system.
18
     Moreover, an automatic telephone dialing system dials telephone numbers in bulk,
19
20   and then seeks to match answered calls to an available representative.

21           18.     When calls from Direct Funding were sent to Plaintiff’s voicemail,
22
     Direct Funding left a prerecorded voice message.
23
24           19.     For example, between January 30, 2019 and February 13, 2019, Direct
25   Funding left at least three identical voicemails on Plaintiff’s cellular phone, all
26
     containing the same prerecorded voice message. Therein, a female states that she
27
28   is calling in regards to “…a piece of mail we sent your business regarding a

                                  CLASS ACTION COMPLAINT
                                            -4-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 5 of 13 Page ID #:5



 1   preapproval for a business line of credit,” and asks for a call back at 1-800-998-
 2
     7961.
 3
 4           20.     The beginning of each Direct Funding voicemail is normally cut-off to

 5   some extent, which is indicative of a prerecorded voice message from an automatic
 6
     telephone dialing system. Moreover, an automatic system will often begin its
 7
 8   prerecorded voice message prematurely, while a human knows to wait for the

 9   beep.
10
             21.     When Plaintiff called 1-800-998-7961, a prerecorded voice message
11
12   directed him to press “1” to speak to a “live loan specialist.” After pressing “1,”

13   Plaintiff was connected to a Direct Funding representative.
14
             22.     Despite Plaintiff’s instructions to stop calling, Direct Funding has
15
16   continued to call Plaintiff and leave him voicemails.

17           23.     Upon information and belief, Direct Funding has called Plaintiff over
18
     200 times within the past year, often calling five times a week and more than once
19
20   per day. Such quantity is consistent with the use of an automatic telephone dialing

21   system.
22
             24.     As a result of the spoofing practices described above, Plaintiff cannot
23
24   differentiate between genuine business or personal calls and Direct Funding calls,
25   and he loses time answering the latter.
26
27
28

                                  CLASS ACTION COMPLAINT
                                            -5-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 6 of 13 Page ID #:6



 1           25.     As a result of Direct Funding’s abusive practice of leaving
 2
     prerecorded voice messages in Plaintiff’s voicemail, Plaintiff’s voicemail inbox is
 3
 4   usually full and cannot accept new messages.

 5           26.     Direct Funding’s calls are not made for “emergency purposes,” as that
 6
     term is used in 47 U.S.C. § 227(b)(1)(A). The purpose of Direct Funding’s calls
 7
 8   was to solicit business and promote Direct Funding’s services.

 9           27.     Plaintiff has never been a customer of Direct Funding, nor has
10
     Plaintiff ever provided his contact information to Direct Funding.
11
12           28.     Direct Funding has never possessed Plaintiff’s “prior express

13   consent,” as required by 47 U.S.C. § 227(b)(1)(A).
14
             29.     The internet is full of complaints about unwanted calls from Direct
15
16   Funding, and some discuss receiving the same prerecord voice message described

17   above. See, e.g., https://directory.youmail.com/directory/phone/8009987961 (last
18
     visited Feb. 26, 2019) (listing nine complaints relating to 1-800-998-7961). For
19
20   example, on January 22, 2019, an individual identified as Maggie wrote:

21           Same message as described above. Calls multiple times per day.
22           Rachel, if I ever happen to meet you, I'd like to smack you upside the
             head. Hard.
23
     Id.
24
             30.     Another individual posted the following complaint on February 23,
25
     2019 relating to 1-800-950-3219 (another Direct Funding number):
26
27
28

                                  CLASS ACTION COMPLAINT
                                            -6-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 7 of 13 Page ID #:7



 1           I'm not even exaggerating when I tell you this company has left me no
 2           fewer than 100 voicemails over the past 2 years. I have opted out
             several times but with no success.
 3
     See https://800notes.com/Phone.aspx/1-800-950-3219 (last visited Feb. 26,
 4
 5   2019).
 6           31.     Direct Funding has been sued on two prior occasions for what appears
 7
     to be the same or substantially similar misconduct.          See Loyhayem v. Direct
 8
 9   Funding Now LLC, No. 2:18-cv-5502-R-MAA (C.D. Cal.); Strange v. Direct
10   Funding Now LLC, No. 8:18-cv-1845-JLS-JDE (C.D. Cal.). Upon information and
11
     belief, both of these TCPA actions settled on an individual basis prior to the close
12
13   of pleadings.
14           32.     Despite the foregoing complaints and lawsuits, Direct Funding
15
     continues to make unsolicited telemarketing calls using an automatic telephone
16
17   dialing system and an artificial or prerecorded voice.
18
                                  CLASS ACTION ALLEGATIONS
19
             33.     Plaintiff brings this action under Fed. R. Civ. P. 23 on behalf of a
20
21   proposed class, defined as follows:

22           All persons within the United States who received on their cellular
23           telephone a solicitation or telemarketing call from Direct Funding,
             which was made using an automatic telephone dialing system or an
24           artificial or prerecorded voice, within the four years prior to the filing
25           of this Complaint. Excluded from this Class are all persons who
             provided express consent to Direct Funding prior to receiving any
26           such call.
27
28

                                   CLASS ACTION COMPLAINT
                                             -7-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 8 of 13 Page ID #:8



 1            34.    Plaintiff reserves the right to divide into subclasses, expand, narrow,
 2
     or otherwise modify the foregoing class definition prior to (or as part of) filing a
 3
 4   motion for class certification.

 5            35.    The members in the proposed class are so numerous that individual
 6
     joinder of all members is impracticable, and the disposition of the claims of all
 7
 8   class members in a single action will provide substantial benefits to the parties and

 9   Court.
10
              36.    There are questions of law and fact common to the class, which
11
12   predominate over any individual issues. These common questions include, without

13   limitation:
14
                     a.      Whether Direct Funding made telemarketing or solicitation
15
16   calls using an automatic telephone dialing system;

17                   b.      Whether Direct Funding made telemarketing or solicitation
18
     calls using an artificial or prerecorded voice;
19
20                   c.      Whether Direct Funding has or had a written policy for

21   maintaining a do-not-call list, and whether that policy was followed;
22
                     d.      Whether Direct Funding has or had a policy for obtaining prior
23
24   express consent before placing calls that use an automatic telephone dialing system
25   or an artificial or prerecorded voice, and whether that policy was followed;
26
                     e.      Whether Plaintiff and the class members were damaged by
27
28   Direct Funding’s telemarketing practices;

                                  CLASS ACTION COMPLAINT
                                            -8-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 9 of 13 Page ID #:9



 1                   f.      Whether Direct Funding negligently or willfully and/or
 2
     knowingly violated the TCPA;
 3
 4                   g.      Whether Direct Funding should be enjoined from making

 5   telemarketing or solicitation calls using an automatic telephone dialing system or
 6
     an artificial or prerecorded voice; and,
 7
 8                   h.      Whether Direct Funding should be enjoined from masking or

 9   otherwise misrepresenting its caller identification information.
10
             37.     Plaintiff’s claims are typical of the class members’ claims in that they
11
12   are based on the same underlying facts, events, and circumstances relating to

13   Direct Funding’s telemarketing practices.
14
             38.     Plaintiff will fairly and adequately represent and protect the interests
15
16   of the class, has no interests incompatible with the interests of the class, and has

17   retained counsel competent and experienced in class action litigation.
18
             39.     Class treatment is superior because it may be economically unfeasible
19
20   for certain class members to pursue remedies on an individual basis.

21           40.     Prosecution of separate actions by individual class members would
22
     create the risk of inconsistent or varying adjudications that would establish
23
24   incompatible standards of conduct applicable to Direct Funding.
25           41.     Direct Funding’s misconduct is systemic in nature, thus requiring
26
     legal and equitable relief that is applicable to the entire class.
27
28

                                  CLASS ACTION COMPLAINT
                                            -9-
     462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 10 of 13 Page ID #:10



 1            42.     In the absence of class treatment, Direct Funding is likely to continue
 2
      violating the statutory rights of individual class members, as already demonstrated.
 3
 4                                FIRST CAUSE OF ACTION
                       Negligent Violations of the TCPA, 47 U.S.C. § 227(b)
 5
              43.     Plaintiff repeats and incorporates by reference the allegations set forth
 6
 7    above.
 8            44.     Direct Funding negligently violated the TCPA, 47 U.S.C. §
 9
      227(b)(1)(A), by placing telemarketing calls to the Plaintiff and class members’
10
11    cellular telephones using an automatic telephone dialing system without the
12    Plaintiff and class members’ prior express consent.
13
              45.     Direct Funding negligently violated the TCPA, 47 U.S.C. §
14
15    227(b)(1)(A), by placing telemarketing calls to the Plaintiff and class members’
16
      cellular telephones using an artificial or prerecorded voice without the Plaintiff and
17
      class members’ prior express consent.
18
19            46.      The foregoing calls were an annoying and disruptive invasion of
20
      privacy, and violated the statutory rights of the Plaintiff and class members.
21
              47.     For each negligent violation, Plaintiff and the class members are
22
23    entitled to actual damages or an award of $500 in statutory damages, whichever
24
      greater. 47 U.S.C. § 227(b)(3).
25
26
27
28

                                   CLASS ACTION COMPLAINT
                                             -10-
      462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 11 of 13 Page ID #:11



 1            48.     Plaintiff and the class members are also entitled to and seek injunctive
 2
      relief prohibiting Direct Funding from placing future calls that negligently violate
 3
 4    the TCPA and related regulations. 47 U.S.C. § 227(b)(3).

 5                          SECOND CAUSE OF ACTION
 6           Knowing and/or Willful Violations of the TCPA, 47 U.S.C. § 227(b)

 7            49.     Plaintiff repeats and incorporates by reference the allegations set forth
 8    above.
 9
              50.     Even after Plaintiff and other class members instructed Direct
10
11    Funding to stop calling them, Direct Funding continued to make numerous
12    solicitation calls to Plaintiff and other class members.
13
              51.     Despite being sued on two prior occasions for TCPA violations,
14
15    Direct Funding continues to engage in the same illegal conduct.
16
              52.     As demonstrated, Direct Funding’s TCPA violations are knowing
17
      and/or willful.
18
19            53.     Direct Funding knowingly and/or willfully violated the TCPA, 47
20
      U.S.C. § 227(b)(1)(A), by placing telemarketing calls to the Plaintiff and class
21
      members’ cellular telephones using an automatic telephone dialing system without
22
23    the Plaintiff and class members’ prior express consent.
24
              54.     Direct Funding knowingly and/or willfully violated the TCPA, 47
25
      U.S.C. § 227(b)(1)(A), by placing telemarketing calls to the Plaintiff and class
26
27
28

                                   CLASS ACTION COMPLAINT
                                             -11-
      462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 12 of 13 Page ID #:12



 1    members’ cellular telephones sing an artificial or prerecorded voice without the
 2
      Plaintiff and class members’ prior express consent.
 3
 4            55.     The foregoing calls were an annoying and disruptive invasion of

 5    privacy, and violated the statutory rights of the Plaintiff and class members.
 6
              56.     For each knowing and/or willful violation, Plaintiff and the class
 7
 8    members are entitled to treble damages or an award of $1,500 in statutory

 9    damages, whichever greater. 47 U.S.C. § 227(b)(3).
10
              57.     Plaintiff and the class members are also entitled to and seek injunctive
11
12    relief prohibiting Direct Funding from placing future calls that knowingly and/or

13    willfully violate the TCPA and related regulations. 47 U.S.C. § 227(b)(3).
14
                                      PRAYER FOR RELIEF
15
              58.     WHEREFORE, Plaintiff, on behalf of himself and all others
16
17    similarly situated, prays for the following relief:
18
                      a.      An order certifying this matter as a class action, appointing
19
      plaintiff as class representative, appointing his attorneys as class counsel, and
20
21    requiring Direct Funding to bear the cost of class notice;
22
                      b.      An order enjoining Direct Funding from placing any
23
      telemarketing or solicitation calls using an automatic telephone dialing system or
24
25    an artificial or prerecorded voice;
26
27
28

                                   CLASS ACTION COMPLAINT
                                             -12-
      462221.2 DIRECTFUNDINGTCPA
     Case 8:19-cv-00411-DOC-ADS Document 1 Filed 03/01/19 Page 13 of 13 Page ID #:13



 1                    c.      An order enjoining Direct Funding from placing any
 2
      telemarketing or solicitation calls that mask or otherwise misrepresent the caller
 3
 4    identification information;

 5                    d.      An award of damages equal to the maximum amount allowed
 6
      under 47 U.S.C. § 227(b);
 7
 8                    e.      An award of attorney’s fees and costs;

 9                    f.      Pre- and post-judgment interest; and,
10
                      g.      Such other relief that the Court deems reasonable and just.
11
12                                         JURY DEMAND

13           59.      Plaintiff hereby demands a trial by jury on all issues so
      triable.
14
15    Dated: March 1, 2019                       By: s/ Marc L. Godino
                                                 Marc L. Godino
16
                                                 mgodino@glancylaw.com
17                                               GLANCY PRONGAY & MURRAY LLP
                                                 1925 Century Park East, Suite 2100
18
                                                 Los Angeles, California 90067
19                                               Telephone: 310-201-9150
                                                 Facsimile: 310-201-9160
20
21                                               Jeremy E. Abay (phv to be filed)
                                                 jabay@sackslaw.com
22
                                                 John K. Weston (phv to be filed)
23                                               jweston@sackslaw.com
                                                 SACKS WESTON DIAMOND, LLC
24
                                                 1845 Walnut Street, Suite 1600
25                                               Philadelphia, Pennsylvania 19103
                                                 Telephone: 219-925-8200
26
                                                 Facsimile: 267-639-5422
27                                               Counsel for Plaintiff and Proposed
28                                               Class

                                    CLASS ACTION COMPLAINT
                                              -13-
      462221.2 DIRECTFUNDINGTCPA
